ON MOTION
ORDER
Lineage Power Corporation and Cherokee International Corporation (Lineage) submit a motion for a stay, pending appeal, of the injunction entered by the United States District Court for the Eastern District of Texas.
Upon consideration thereof,
It Is Ordered That:
SynQor, Inc. is directed to respond no later than February 7, 2011. The injunction is temporarily stayed to the extent that it applies to products specified on page 20 of Lineage’s motion that Lineage asserts are sold to Cisco Systems, Inc., Cray, Inc., Radisys Corporation, Entera-sys Networks, Fujitsu, and Juniper pending this court’s consideration of the papers submitted.